

Exhibit 10.1 - Revolving credit note dated October 22, 2008 by and between
Anchor and George Rubin




$750,000 October 22, 2008
 
REVOLVING CREDIT NOTE
 
FOR VALUE RECEIVED, ANCHOR FUNDING SERVICES, LLC at 10801 Johnston Road, Suite
210, Charlotte NC 28226 (“Borrower”), promises to pay to the order of George
Rubin (“Lender”) the principal sum of Seven Hundred Fifty Thousand Dollars
($750,000), or such other amount as shall have been advanced and be outstanding
hereunder and remain unpaid, with interest thereon compounded annually from the
earliest date set forth on the Advancement/Payment Schedule (as defined below)
until paid at a rate of twelve percent (12%) per annum.
 
All outstanding amounts under this Note shall be due and payable upon the
earlier of (1) DEMAND by Lender and (2) immediately prior to or on the date of
Borrower’s entry into a loan agreement with an institutional lender (the
“Maturity Date”). All payments hereunder shall be applied first to payment of
accrued interest as of the date of such payment, and the balance, if any, shall
be applied in reduction of the outstanding principal.
 
Upon Borrower’s request, Lender may, from time to time on or after the date
hereof through the Maturity Date make additional loans and advances to Borrower,
with Borrower’s obligation to repay such loans and advances to be evidenced by
this Note; provided, however, Borrower shall not be entitled to request any loan
or advance hereunder which would cause the outstanding principal amount due on
this Note to exceed $750,000.  The principal amount of this Note at any time
shall be equal to the aggregate amount of all such loans and advances made to
Borrower through such time (including advances to pay interest hereon), less the
aggregate amount of all repayments of principal of this Note made by Borrower
through such time.  Borrower shall record on the advance and payment record
attached to this Note (the “Advancement/Payment Schedule”) all advances upon
this Note and all payments of the principal of and interest on this Note;
provided the failure of Borrower to properly record any such advance shall not
preclude Lender from otherwise proving such advance.
 
Borrower shall have the right at any time and from time to time to prepay this
Note in whole or in part, without any prepayment premium.  Any prepayment shall
be applied in the manner above provided.
 
To secure payment and performance of all obligations hereunder, Borrower hereby
grants to Lender a continuing security interest in, a lien upon, and a right of
set off against, and hereby assigns to Lender as security, the following
property and interests in property of Borrower, whether now owned or hereafter
acquired or existing, and wherever located (collectively, the
“Collateral”):Accounts; all cash and cash equivalents; Chattel Paper; Deposit
Accounts; Documents; Equipment; Fixtures; General Intangibles; Trademarks;
Instruments; Inventory; Investment Property; Letter-of-Credit Rights; and
Proceeds (in each case, as such term is defined in the North Carolina Uniform
Commercial Code).
 
At the request of Lender at any time and from time to time, Borrower shall, at
its expense, duly execute and deliver, or cause to be duly executed and
delivered, such further agreements, documents and instruments, and do or cause
to be done such further acts as may be necessary or proper to evidence, perfect,
maintain and enforce the security interests in the Collateral.
 
Each of the following shall constitute an “Event of Default”
hereunder:  (1)  commencement by Borrower of a voluntary case or other
proceeding seeking liquidation, a reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar laws now
or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or all or substantially of
its property, or consent by Borrower to any such relief or to the appointment of
or taking possession by any such official in an involuntary case or other
proceeding commenced against it, or the making of a general assignment for the
benefit of creditors; (2) commencement of an involuntary case or other
proceeding against Borrower seeking liquidation, reorganization or other relief
with respect to Borrower or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official for Borrower or all or
substantially all of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for period of 30 consecutive days; and (3)
failure to pay amounts outstanding and due and payable under this Note..
 
Upon the occurrence of an Event of Default, the entire principal balance of this
Note and all accrued interest shall become immediately due and payable whereupon
the holder hereof shall also have such other rights and remedies as may be
available hereunder and under applicable law, all of which shall be cumulative.
 
Borrower shall pay all reasonable out-of-pocket costs and expenses reasonably
incurred by Lender or then holder of this Note to enforce payment of this Note
when due and payable, including reasonable attorney’s fees and other
out-of-pocket expenses of collection.
 
All parties to this Note, including endorsers, sureties and guarantors, if any,
hereby waive presentment for payment, demand, protest, notice of nonpayment, or
dishonor, and any and all other notices and demands whatsoever, and agree to
remain bound until the principal of and interest on this Note are paid in full,
notwithstanding any extension or extensions of time for payment which may be
granted, even though the period or periods of extension may be indefinite, and
notwithstanding any inaction by, or failure to assert any legal rights available
to, the holder of this Note.  This Note shall be governed, constructed and
enforced in accordance with the laws of the State of North Carolina.
 
No amendment, modification, termination or waiver of any provision of this Note
shall be effective unless the same shall be in writing and signed by Borrower,
and either Lender or the then holder of this Note at the time of such amendment,
modification, termination or waiver.
 
Any notice to be given to Borrower hereunder shall be deemed sufficiently given
if addressed to Borrower and delivered (whether by mail, courier or otherwise)
to the address of its principal office set forth in the first paragraph hereof
(or such other address as may be hereafter specified in writing by Borrower to
the holder hereof and actually received by such holder).
 

 
1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this instrument to be duly
executed as of the day and year first above written.
 

  ANCHOR FUNDING SERVICES, LLC          
 
By:
/s/ Brad Bernstein        Brad Bernstein       President and Chief Financial
Officer          


 
 
 

 
2

--------------------------------------------------------------------------------

 

 
ADVANCEMENT/PAYMENT SCHEDULE
(Additional sheets to be attached as necessary)
 
Date
Amount Advanced
Principal Paid
Interest Paid
                                                       




 
 
 
3